DarkStar Ventures, Inc. 410 Park Avenue 15th Floor New York, NY10022 February 7, 2012 BY EDGAR Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549-7010 Attention:Mara L. Ransom, Assistant Director Re: DarkStar Ventures, Inc. File No. 333-176969 Dear Mrs. Ransom: In accordance with Rule 461 promulgated under the Securities Act of 1933, as amended (the "Act"), DarkStar Ventures, Inc. (the “Company”) hereby requests that the Registration Statement described above (the “Registration Statement”) be accelerated so that it will become effective at 5:00 pm on Thursday, February 9, 2012, or as soon as practicable thereafter.In connection with such request, the undersigned, being all of the officers and directors of the Company, hereby acknowledge the following: 1.Should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing. 2.The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in their filing. 3.The Company may not assert the declaration of effectiveness or the staff’s comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. 1 Should you have any questions regarding this matter, please do not hesitate to call David Lubin, Esq., counsel for the Company, (516) 887-8200, facsimile (516) 887-8250, email address david@dlubinassociates.com. Thank you for your attention to this matter. Very truly yours, DARKSTAR VENTURES, INC. By: /s/Chizkyau Lapin Chizkyau Lapin President, Chief Executive Officer, Chief Financial Officer, Chairman, and Director (Principal Executive, Financial, and Accounting Officer) By: /s/ Israel Povarsky Israel Povarsky Secretary and Director 2
